THE THIRTEENTH COURT OF APPEALS

                                   13-22-00084-CV


                    GARNER ENVIRONMENTAL SERVICES, INC.
                                    v.
                          REFUGIO COUNTY, TEXAS


                                   On Appeal from the
                     135th District Court of Refugio County, Texas
                        Trial Court Cause No. 2020-03-13092


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal will be taxed against the

party incurring the same.

      We further order this decision certified below for observance.

June 16, 2022